DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 09/07/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 11/23/2021.  The information disclosed therein was considered.



Allowable Subject Matter 
Claims 2-21 are allowable. 
Regarding claims 2, Ray et al (US20170147214) discloses a method, comprising: receiving (FIG 1:20), from a system on a chip (SoC) or processor (120), a command associated with data stored at a first memory array that comprises volatile memory cells (FIG 1 & 5; 140).

 Tiziani et al (US20110307762 Fig 3; [0016] & claim 10 discloses memory array 24 having a first size); a second memory array (Fig 3; [0016] ECC NAND in communication with 24 through controller 26), and a controller (Fig 3; controller 26 coupled with 24 and interface with a system 30 and 20 e.g., 20 processor);
Kotte et al (US20160342509)discloses (Fig 1; para 37 & 51 discloses NVM 130 array comprising memory cells having page size) ; a controller configured to interface with the SoC or processor, the first memory array, the second memory array, and the third memory array, wherein the controller is operable to: receive, from the SoC or processor (Fig 1; 124 coupled to 130 and configured to interface with 110 (processor para 35)) and a second memory array (fig 1 & 2; para 56 & 76  discloses 206 memory array coupled with 130 via 124 comprising ( 121-1) moves information from volatile 206 to NVM 130), (Fig 1 & 2; para 56; 206 stores the programs, modules, and data structures, or superset  (e.g mapping table 220 that is used, in conjunction with Level L2 to map the physical address in NVM 130 ).
Lim et al (US20120151127)  discloses (Fig 6 & 7; 300a NVM having page size(331) (note (2A; para 68 (each pages may have a size equal or greater than about 4KB) a controller configured to interface with the SoC or processor, the first memory array, the second memory array, and the third memory array,: receive, from the SoC or processor(fig 1 & 6; 310 coupled to 330a and interfacing with 230 on system on chip (200) (multi-chip (para 149/157)/on processor)); and a second memory array(fig 6-7; 320 is coupled with 330a by 310).
Tomlin et al (US9268682 FIG 3-4; Claim 1 discloses a volatile memory, non-volatile memory and applying a six of error correction code bits to the entry in the volatile memory). 
Henderson et al (US20020042867 FIG 4 and 8; [0041-0044] discloses a processor 10 comprising 1 17-bit data for flag addresses). 
 Park et al (US20150138884 fig 1), Ryu et al (US20130046920 fig 1) & Roh et al (US20110099325 fig 5).

However, with respect to claim 2, none of the prior art teaches, suggests or renders obvious, either alone in combination  determining an action for the data based at least in part on whether a quantity of access attempts for the data by the SoC or processor satisfies a threshold, wherein determining the action comprises determining whether to write the data to a second memory array that comprises non-volatile memory cells, write the data to a third memory array that comprises volatile memory cells, or discard the data; and performing the determined action for the data. Claims 3-12 are allowed because of their dependency to the allowed base claim 2.


However, with respect to claim 13, none of the prior art teaches, suggests or renders obvious, either alone in combination a command associated with data stored at the first memory array; determine an action for the data based at least in part on whether a quantity of access attempts for the data by the SoC or processor satisfies a threshold, wherein determining the action comprises determining whether to write the data to the second memory array, write the data to the third memory array, or discard the data; and perform the determined action for the data. Claims 14-20 are allowed because of their dependency to the allowed base claim 13.
However, with respect to claim 21, none of the prior art teaches, suggests or renders obvious, either alone in combination means for determining an action for the data based at least in part on whether a quantity of access attempts for the data by the SoC or processor satisfies a threshold, wherein determining the action comprises determining whether to write the data to a second memory array that comprises non-volatile memory cells, write the data to a third memory array that comprises volatile memory cells, or discard the data; and means for performing the determined action for the data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827